Citation Nr: 1703673	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K. B.


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1978 to May 1995. 

This case comes before the Board of Veterans' Appeals (the Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim has since been transferred to the VARO in Denver. 

The Veteran appeared at a videoconference hearing at the RO in August 2012 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The case was previously before the Board in November 2012 and June 2016.  In November 2012, the Board denied the Veteran's claim for entitlement to service connection for PTSD.  The Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, a left knee disability, and a right knee disability to the Agency of Original Jurisdiction (AOJ) to obtain new VA examination to determine the nature and etiology of the disabilities.

An April 2013 rating decision granted service connection for an acquired psychiatric disorder, other than PTSD, upon remand.  The Veteran filed a notice of disagreement with the rating decision regarding the effective date.  The AOJ issued a Statement of the Case in September 2015.  The Veteran did not perfect an appeal to the Board on that issue.  Therefore, the issue of the effective date of the grant of service connection for an acquired psychiatric disorder, other than PTSD, is not before the Board. 

In June 2016, the issues of service connection for a left knee disability and a right disability returned to the Board.  The Board remanded the issues in order to obtain an addendum VA medical opinion regarding whether the Veteran's conditions were secondary to or aggravated by any of the Veteran's service-connected disabilities.  Those opinions were obtained.  The Board will proceed to adjudicate the Veteran's case. 


FINDINGS OF FACT

1.  The Veteran's left knee disability is not etiologically related to a disease, injury, or event in service, nor was it etiologically related or aggravated by any of the Veteran's service connected disabilities. 

2.  The Veteran's right knee disability is not etiologically related to a disease, injury, or event in service, nor was it etiologically related or aggravated by any of the Veteran's service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met, and service connection cannot be awarded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right knee disability have not been met, and service connection cannot be awarded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in May 2016.  The Board instructed the Agency of Original Jurisdiction (AOJ), to obtain an addendum opinion to determine if the Veteran's service-connected disabilities had caused or aggravated the Veteran's left knee disability or right knee disability.  In November 2016, Dr. N. L. C. C. provided the addendum opinions requested.  The opinions are adequate for adjudicating the Veteran's service connection claims.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in April 2006 notified the Veteran of how to substantiate her service connection claim.  The letter notified the Veteran of the allocation of responsibilities between herself and VA, and of how ratings and effective dates are assigned.  Therefore, VA's duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's service treatment records (STRs), private treatment records and VA treatment records are associated with the Veteran's claims file.  The Veteran has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing her claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded a VA examination in March 2013 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This examination was thorough and conducted in person.  It identified the Veteran's bilateral knee disabilities.  The examination report was incomplete, however, and the Board remanded the case in June 2016 to obtain an addendum opinion as to whether the Veteran's disabilities were secondary to or aggravated by her service-connected disabilities.  This was accomplished on remand.  The examiner rendered the requested opinions.  They address the issues of causation or aggravation by the Veteran's service-connected disabilities.  Therefore, the Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in August 2012.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been afforded the opportunity to present evidence and argument in support of her claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

Left Knee

Here the evidence demonstrates that the Veteran has a current left knee disability.  Upon examination in March 2013, she was diagnosed with mild-moderate degenerative joint disease without instability.  This diagnosis is consistent with the Veteran's allegations of knee pain and treatment records which identified left knee pain.  Therefore, the first Hickson element, a current disability, is established. 

A review of the Veteran's service treatment records does not indicate the Veteran had an in-service injury or disease related to her left knee.  Her STRs indicate that she reported neck pain, stomach pain, back pain, headaches, and dizziness at various times when seeking treatment, but not knee pain.  Further, on her report of medical history at the time of her discharge, she stated that she did not have and had never had arthritis, bursitis, a bone or joint deformity, or leg cramps.  Concurrently, her exit examination did not indicate any knee problems.  

Nevertheless, the Veteran has more recently indicated that her knee problems were due to running during her military service.  This is consistent with her service, and the Veteran is competent to testify to her own experiences.  Therefore, there is competent and credible evidence that the Veteran ran during her active service, and the second element of Hickson is satisfied affording the Veteran the benefit of the doubt. 

Although, the Veteran is competent to testify to her personal experience, she is not competent to testify to the cause of her current left knee disability.  The record does not demonstrate that she has any specialized knowledge or experience related to knee disabilities.  However, the VA examiner, who examined the Veteran in March 2013, is a medical professional and is competent to opine the cause of the Veteran's left knee disability.  After an in-person examination and a review of the Veteran's claims file, the VA examiner opined that the Veteran's left knee injury was not incurred in or caused by an event, injury, or disease during her active duty.  Instead, the VA examiner's review of the file indicated she had arthritis that was consistent with her age and body habitus.  The VA examiner further noted that the Veteran's treatment record did not show a knee condition until 9 years after her discharge and there was no treatment in that interval.  As the VA examiner's opinion is well supported by the record and the reasoning provided is thorough, the opinion is given great weight.  Therefore, a preponderance of the evidence is against finding there is a causal nexus, the third Hickson element, between the Veteran's current left knee disability and her active military service; and service connection on a direct basis is not warranted. 

The Board has also considered whether the Veteran's left knee disability was caused by or aggravated by one or more of the Veteran's service-connected disabilities.  In order to give due consideration to these possibilities the Board remanded the Veteran's claim for an addendum medical opinion.  The opinion was rendered in September 2016 by the VA doctor who had performed the in-person examination on the Veteran in March 2013.  The examiner reviewed the Veteran's updated claims file.  

The examiner opined that the Veteran's left knee disability was not caused by any of the Veteran's service connected disabilities.  The doctor explained that the Veteran's left knee disability was caused by arthritis that was consistent with her age, and further that the Veteran's service-connected disabilities, a seizure disorder, subarachnoid hemorrhage with residuals, and bilateral weakness of the lower extremities do not cause arthritis.  This opinion is consistent with the medical evidence and is given great weight.  Therefore, a preponderance of the evidence is against finding the Veteran's left knee disability was secondary to her service-connected disabilities. 

Additionally, the examiner opined that the Veteran's left knee disability was not aggravated by any service-connected disability.  The doctor opined that these conditions do not aggravate arthrosis.  The Veteran's left knee disability is the natural progression of her arthritis and was consistent with her age and weight.  Therefore, the preponderance of the evidence does not show aggravation by the Veteran's service-connected seizure disorder, subarachnoid hemorrhage, or lower limb weakness.  

Thus service connection for a left knee disability is not warranted on a direct, secondary, or aggravation basis.  

Right Knee

Here the evidence demonstrates that the Veteran has a current right knee disability.  Upon examination in March 2013, she was diagnosed with mild-moderate degenerative joint disease without instability.  This diagnosis is consistent with the Veteran's allegations of knee pain and treatment records which identified right knee pain.  Therefore, the first Hickson element, a current disability, is established. 

As noted above, a review of the Veteran's service treatment records does not indicate the Veteran had an in-service injury or disease related to her knee.  She reported and sought treatment for multiple other ailments while in service, but never for her right knee.  Additionally, on her report of medical history at the time of her discharge, as noted above, does not identify any history of a right knee problem.  Concurrently, her exit examination did not indicate any knee problems.  

The Veteran, however, indicated that her knee problems were due to running during her military service.  There is competent and credible evidence that the Veteran ran during her active service, and the second element of Hickson is satisfied affording the Veteran the benefit of the doubt. 

Although, the Veteran is competent to testify to her personal experience, she is not competent to testify to the cause of her current right knee disability; however, the VA examiner is.  After an in-person examination and a review of the Veteran's claims file, the VA examiner opined that the Veteran's right knee injury was not incurred in or caused by an event, injury, or disease during her active duty.  Instead, the VA examiner's review of the file indicated she had arthritis that was consistent with her age and body habitus.  The VA examiner's reasoning was the same as that regarding the left knee disability.  It, too, is well supported by the record and the reasoning provide is thorough, the opinion is given great weight.  Therefore, a preponderance of the evidence is against finding there is a causal nexus, the third Hickson element, between the Veteran's current right knee disability and her active military service; and service connection on a direct basis is not warranted. 

The Board has also considered whether the Veteran's right knee disability was caused by or aggravated by one or more of the Veteran's service-connected disabilities.  This issue was also remanded in June 2016 in order to obtain an addendum opinion.  The requested opinion was rendered in September 2016 by the VA doctor who had performed the in-person examination on the Veteran in March 2013 and the addendum opinion regarding the left knee disability.  The examiner reviewed the Veteran's updated claims file.  

The examiner opined that the Veteran's right knee disability was not caused by any of the Veteran's service connected disabilities.  The doctor explained that the Veteran's right knee disability was caused by arthritis that was consistent with her age, and further that the Veteran's service-connected disabilities, a seizure disorder, subarachnoid hemorrhage with residuals, and bilateral weakness of the lower extremities do not cause arthritis.  This opinion is consistent with the medical evidence and is given great weight.  Therefore, a preponderance of the evidence is against finding the Veteran's right knee disability was secondary to her service-connected disabilities. 

Additionally, the examiner opined that the Veteran's right knee disability was not aggravated by any service-connected disability.  The doctor opined that these conditions do not aggravate arthrosis.  The Veteran's right knee disability is the natural progression of her arthritis and was consistent with her age and weight.  Therefore, the preponderance of the evidence does not show aggravation by the Veteran's service-connected seizure disorder, subarachnoid hemorrhage, or lower limb weakness.  

Thus service connection for a right knee disability is not warranted on a direct, secondary, or aggravation basis.  


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


